                     CIVIL CAUSE FOR STATUS CONFERENCE
                                                                                             FILED
                                                                                             CLERK
BEFORE: JUDGE FEUERSTEIN                                                        4/30/2020 11:04 am
                                                                                 U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT OF NEW YORK
DATE: April 30, 2020 TIME: 30 minutes                                            LONG ISLAND OFFICE

CASE NUMBER: 2:19-cv-00158-SJF-AYS

CASE TITLE:        Chambers v. County Of Nassau et al


PLTFFS ATTY: Vincent Wong
            X present                                 not present




DEFTS ATTY:         Janine Rogers

                       X     present                          not present




COURT REPORTER:                               COURTROOM DEPUTY: BRYAN MORABITO

OTHER:

 X     CASE CALLED.

       DECISION:       ORDER(S) SIGNED / ENTERED ON THE RECORD / RESERVED.

OTHER: Case is closed with leave to reopen on ten (10) days notice in no event later than 11/2/2020.

A further status conference is scheduled before Judge Feuerstein on 12/1/2020 at 11:15 am.
